Name: Commission Regulation (EEC) No 886/91 of 10 April 1991 amending Regulation (EEC) No 1443/82 laying down detailed rules for the application of the quota system in the sugar sector
 Type: Regulation
 Subject Matter: foodstuff;  beverages and sugar;  production
 Date Published: nan

 Avis juridique important|31991R0886Commission Regulation (EEC) No 886/91 of 10 April 1991 amending Regulation (EEC) No 1443/82 laying down detailed rules for the application of the quota system in the sugar sector Official Journal L 090 , 11/04/1991 P. 0015 - 0016 Finnish special edition: Chapter 3 Volume 37 P. 0005 Swedish special edition: Chapter 3 Volume 37 P. 0005 COMMISSION REGULATION (EEC) No 886/91 of 10 April 1991 amending Regulation (EEC) No 1443/82 laying down detailed rules for the application of the quota system in the sugar sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector (1), as last amended by Regulation (EEC) No 464/91 (2), and in particular Article 28 (8) and the second subparagraph of Article 39 thereof, Whereas isoglucose producing undertakings are not authorized to have recourse to the procedure by which production may be carried forward from one marketing year to the next, unlike sugar producing undertakings that are dependent upon the production of sugar beet or sugar cane; Whereas isoglucose production takes place on a continuing basis throughout the marketing year in order to be able to respond rapidly and without interruption to the fluctuation in demand which reaches its highest level at the end and at the beginning of the marketing year; whereas the isoglucose that is produced is difficult to store in sufficient quantities to meet the peaks in demand because prolonged storage carries the risk of jeopardizing the indispensable sterile nature of the product; whereas under these conditions the isoglucose producing undertakings are obliged to interrupt their end of marketing year production at the risk of producing C isoglucose that cannot be marketed on the internal Community market; Whereas the prejudicial position of isoglucose undertakings renders it necessary as a consequence to adjust the provisions concerning the establishment of isoglucose production on a monthly basis laid down in Commission Regulation (EEC) No 1443/82 (3), as last amended by Regulation (EEC) No 1964/88 (4), by making them more flexible but in a way that is limited in order to ensure that this flexibility should not lead through automatic usage to the introduction of a disguised form of carry forward arrangement and by such a means to an indirect increase in the production quotas of the isoglucose undertakings concerned; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 The following paragraph 2a is hereby inserted in Article 3 of Regulation (EEC) No 1443/82: '2a. Notwithstanding the first and second subparagraphs of paragraph 2, the competent Member State authorities may, on the basis of a duly justified prior request in writing from the undertaking, establish either: (a) cumulatively the production of the months of May and June of a marketing year for counting against the marketing year in question; or (b) cumulatively the production of the month of June of a marketing year together with that of the month of July of the following marketing year for counting against the latter marketing year. The request for accumulation of production must indicate at least the quantity of the production of the month of June to be accumulated with that of the month of July. The quantity of the month of June to be accumulated with that of the month of July may not exceed 7 % of the sum of the A and B quotas of the undertaking in question that are applicable to the marketing year during which the request for accumulation is made. The quantity so accumulated shall be considered as the first production within the quotas of the undertaking concerned. The Member State shall verify the justification of the request and shall consider this taking into account the production situation of the undertaking and the market demand, in particular as regards the quotas and production levies. Only one of the methods referred to in the first subparagraph may be used by an undertaking at any one time. After agreement by the Member State, the isoglucose producing undertaking in question shall communicate to the Member State, before the following 15 July in the case referred to under (a) of the first subparagraph and before the following 15 August in the case referred to under (b), the quantities, expressed as dry matter, actually produced during the relevant period of two months, account being taken of the quantity to be accumulated referred to under (b) of the first subparagraph. On the basis of these communications the Member State shall establish the cumulative isoglucose production of the undertaking concerned during the two months in question to be counted against the production of the marketing year in accordance with (a) or (b) as the case may be of the first subparagraph and communicate it separately to the Commission. The provisions under (b) of the first subparagraph shall not be applicable to the last marketing year included in the period referred to in Article 23 (1) of Regulation (EEC) No 1785/81.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 April 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 177, 1. 7. 1981, p. 4. (2) OJ No L 54, 28. 2. 1991, p. 22. (3) OJ No L 158, 9. 6. 1982, p. 17. (4) OJ No L 173, 5. 7. 1988, p. 10.